       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 1 of 6



 1   DENNIS J. HERRERA, State Bar # 139669
     City Attorney
 2   RONALD P. FLYNN, State Bar # 184186
     Chief Deputy City Attorney
 3   YVONNE R. MERE, State Bar # 173594
     Chief of Complex & Affirmative Litigation
 4   OWEN J. CLEMENTS, State Bar # 141805
     SARA J. EISENBERG, State Bar # 269303
 5   JAIME M. HULING DELAYE, State Bar # 270784
     Deputy City Attorneys
 6   Fox Plaza
     1390 Market Street, Sixth Floor
 7   San Francisco, CA 94102
     Telephone: 415.554.3597
 8   jaime.hulingdelaye@sfcityatty.org
 9   Attorneys for The City and County of San Francisco
     and The People of the State of California, acting by
10   and through San Francisco City Attorney Dennis J.
     Herrera
11
     [Additional counsel appear on signature page.]
12

13
                                     UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                        SAN FRANCISCO DIVISION
16

17
     THE CITY AND COUNTY OF SAN                             Case No. 3:18-cv-07591-CRB
18   FRANCISCO, CALIFORNIA and THE PEOPLE
     OF THE STATE OF CALIFORNIA, Acting by                  STATEMENT OF RECENT DECISION
19   and through San Francisco City Attorney DENNIS
     J. HERRERA,                                            Judge: Honorable Charles R. Breyer
20
                       Plaintiffs,
21
                 v.
22
     PURDUE PHARMA L.P., et al.
23
                       Defendants.
24

25

26

27

28
                                                                          STATEMENT OF RECENT DECISION
     2017751.2                                                                         3:18-CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 2 of 6



 1               Pursuant to Local Civil Rule 7-3(d)(2), Plaintiffs the City and County of San Francisco,
 2   California (“the City”) and the People of the State of California, acting by and through San
 3   Francisco City Attorney Dennis J. Herrera (“the People”) (collectively, “Plaintiffs”), respectfully
 4   submit this Statement of Recent Decision to bring to the Court’s attention the Multi-District
 5   Litigation (“MDL”) transferee court’s recent decision upholding plaintiffs’ claims against
 6   pharmacies in Track 3 of the Opioids MDL, which consists of distribution and dispensing claims
 7   brought by Ohio’s Lake and Trumbull Counties against pharmacy defendants, including
 8   Walgreen Co. (“Walgreens”). A true and correct copy of the Opinion and Order is attached
 9   hereto as Exhibit A. Plaintiffs submit that this filing is timely and appropriate under the Local
10   Rules and this Court’s prior orders in this case because the opinion was published on August 6,
11   2020, after the briefing on Defendants’ motions to dismiss concluded, and in light of the fact that
12   the hearing date has been vacated and the Court will be deciding those motions on the papers.
13   See Civil L.R. 7-3(d)(2) (“Before the noticed hearing date, counsel may bring to the Court’s
14   attention a relevant judicial opinion published after the date the opposition or reply was filed by
15   filing and serving a Statement of Recent Decision, containing a citation to and providing a copy
16   of the new opinion – without argument.”).
17

18

19

20

21

22

23

24

25

26

27

28
                                                                              STATEMENT OF RECENT DECISION
     2017751.2                                         -1-                                 3:18-CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 3 of 6



 1   DATED: August 7, 2020       Respectfully submitted,
 2                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3                               /s/ Paulina do Amaral
                                 Elizabeth J. Cabraser
 4                               Richard M. Heimann
                                 Paulina do Amaral
 5                               Kevin R. Budner
                                 Michael Levin-Gesundheit
 6                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 275 Battery Street, 29th Floor
 7                               San Francisco, California 94111-3339
                                 Telephone: 415.956.1000
 8                               Facsimile: 415.956.1008
                                 ecabraser@lchb.com
 9
                                 DENNIS J. HERRERA
10                               City Attorney
                                 RONALD P. FLYNN
11                               YVONNE R. MERE
                                 OWEN J. CLEMENTS
12                               SARA J. EISENBERG
                                 JAIME M. HULING DELAYE
13                               Deputy City Attorneys
                                 Fox Plaza
14                               1390 Market Street, Sixth Floor
                                 San Francisco, CA 94102
15                               Telephone: 415/554-3957
                                 jaime.hulingdelaye@sfcityatty.org
16
                                 ROBBINS GELLER RUDMAN
17                                 & DOWD LLP
                                 PAUL J. GELLER
18                               MARK J. DEARMAN
                                 DOROTHY P. ANTULLIS
19                               120 East Palmetto Park Road, Suite 500
                                 Boca Raton, FL 33432
20                               Telephone: 561/750-3000
                                 561/750-3364 (fax)
21                               pgeller@rgrdlaw.com
                                 mdearman@rgrdlaw.com
22                               dantullis@rgrdlaw.com
23                               ROBBINS GELLER RUDMAN
                                   & DOWD LLP
24                               THOMAS E. EGLER
                                 CARISSA J. DOLAN
25                               655 West Broadway, Suite 1900
                                 San Diego, CA 92101
26
                                 Telephone: 619/231-1058
27                               619/231-7423 (fax)
                                 tome@rgrdlaw.com
28                               cdolan@rgrdlaw.com
                                                               STATEMENT OF RECENT DECISION
     2017751.2                            -2-                               3:18-CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 4 of 6



 1
                                 RENNE PUBLIC LAW GROUP
 2                               LOUISE RENNE
                                 350 Sansome Street, Suite 300
 3                               San Francisco, CA 94104
                                 Telephone: 415/848-7240
 4                               415/848-7230 (fax)
                                 lrenne@publiclawgroup.com
 5
                                 ANDRUS ANDERSON LLP
 6                               JENNIE LEE ANDERSON
                                 AUDREY SIEGEL
 7                               155 Montgomery Street, Suite 900
                                 San Francisco, CA 94104
 8                               Telephone: 415/986-1400
                                 415/986-1474 (fax)
 9                               jennie@andrusanderson.com
                                 audrey.siegel@andrusanderson.com
10
                                 SANFORD HEISLER SHARP, LLP
11                               KEVIN SHARP
                                 611 Commerce Street, Suite 3100
12                               Nashville, TN 37203
                                 Telephone: 615/434-7000
13                               615/434-7020 (fax)
                                 ksharp@sanfordheisler.com
14
                                 SANFORD HEISLER SHARP, LLP
15                               EDWARD CHAPIN
                                 655 West Broadway, Suite 1700
16                               San Diego, CA 92101
                                 Telephone: 619/577-4253
17                               619/577-4250 (fax)
                                 echapin2@sanfordheisler.com
18
                                 CASEY GERRY SCHENK FRANCAVILLA
19                                 BLATT & PENFIELD LLP
                                 DAVID S. CASEY, JR.
20                               GAYLE M. BLATT
                                 ALYSSA WILLIAMS
21                               110 Laurel Street
                                 San Diego, CA 92101-1486
22                               Telephone: 619/238-1811
                                 619/544-9232 (fax)
23                               dcasey@cglaw.com
                                 gmb@cglaw.com
24                               awilliams@cglaw.com
25

26

27

28
                                                             STATEMENT OF RECENT DECISION
     2017751.2                           -3-                              3:18-CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 5 of 6



 1
                                 WEITZ & LUXENBERG P.C.
 2                               ELLEN RELKIN
                                 PAUL PENNOCK
 3                               700 Broadway
                                 New York, NY 10003
 4                               Telephone: 212/558-5500
                                 212/344-5461 (fax)
 5                               erelkin@weitzlux.com
                                 ppennock@weitzlux.com
 6
                                 WEITZ & LUXENBERG P.C.
 7                               MELINDA DAVIS NOKES
                                 1880 Century Park East
 8                               Los Angeles, CA 90067
                                 Telephone: 310/247-0921
 9                               310/786-9927 (fax)
                                 mnokes@weitzlux.com
10
                                 Attorneys for Plaintiffs The City and County of San
11                               Francisco, California and The People of the State of
                                 California, acting by and through San Francisco City
12                               Attorney Dennis J. Herrera
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STATEMENT OF RECENT DECISION
     2017751.2                            -4-                                3:18-CV-07591-CRB
       Case 3:18-cv-07591-CRB Document 232 Filed 08/07/20 Page 6 of 6



 1                                       CERTIFICATE OF SERVICE
 2               I hereby certify that, on August 7, 2020, service of this document was accomplished
 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF
 4   system.
 5
                                                     /s/ Paulina do Amaral
 6                                                       Paulina do Amaral
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             STATEMENT OF RECENT DECISION
     2017751.2                                         -5-                                3:18-CV-07591-CRB
